Exhibit 10.25A

[g201602242043426261835.jpg]

CONFIDENTIAL

 

February 24, 2015

 

To:

Director, Battery Technology

 

Tesla Motors, Inc.

 

3500 Deer Creek Road Palo Alto, CA 94304

Cc: Legal Department

RE:

Notification of adding Panasonic Energy Corporation of North America as a
Co-Party to General Terms and Conditions, Production Pricing Agreement and
Investment Letter Agreement for Panasonic’s First Line Unit at Giga-Factory

Dear Mr. Kurt Kelty,

This letter is to notify Tesla Motors, Inc. pursuant to Section 16.4(a)(i) of
General Terms and Conditions dated October 1, 2014 between Tesla Motors, Inc.
and Panasonic Corporation (“General Terms”) that Panasonic Energy Corporation of
North America, an Affiliate of Panasonic Corporation, is added as of January 1,
2015 as a co-party to those General Terms, Production Pricing Agreement dated
September 30, 2014 and Investment Letter Agreement for Panasonic’s First
Production Line Unit at Giga-Factory dated October 1, 2014.

Please kindly indicate Tesla’s confirmation on the foregoing by signing where
indicated below, and return the original to Panasonic Corporation.

Sincerely yours,

 

/s/ Shinji Sakamoto

 

/s/ Masayuki Kitabayashi

Shinji Sakamoto

 

Masayuki Kitabayashi

Executive Officer

 

President

Senior Vice President

 

Panasonic Energy Corporation of North America

Automotive & Industrial Systems Company

 

 

Panasonic Corporation

 

 

 

 

 

Confirmed by Tesla Motors, Inc.

 

 

 

 

 

By:

/s/ JB Straubel

 

 

Name: JB Straubel

 

 

Title: CTO

 

 

Tesla Motors, Inc.

 

 

 

 